STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0227
VERSUS

CALVIN ROUSSELL, OUR. JUNE 21, 2022
In Re: Calvin Roussell, Jr., applying for supervisory writs,

32nd Judicial District Court, Parish of Terrebonne,
Nos. 507012 & 573881.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. If relator is making a complaint with regard
to the computation of his sentence, La. R.S. 15:1171(B) grants
authority to the Department of Public Safety and Corrections to
adopt administrative remedy procedures to receive, hear, and
dispose of complaints of time computations of sentences. Any
complaint pertaining to the time computations, including alleged
parole eligibility and credit for time served issues, must be
made under the Corrections Administrative Remedy Procedure
(CARP), as provided in La. R.S. 15:1171-79, before seeking a
remedy from the district court. See Briscoe v. Department of
Public Safety and Corrections, 2017-0470 (La. App. lst Cir.
7/24/17), 2017 WL 3124096.

VGW

EW

COURT OF APPEAL, FIRST CIRCUIT

Son

DEPUTY CLERK OF COURT
FOR THE COURT